Citation Nr: 0902027	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-31 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for anxiety disorder.

2.  Entitlement to a disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1968 to June 
1970.

The issue on appeal was most recently before the Board in 
December 2007.  The veteran appealed the Board's December 
2007 denial to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated July 18, 2008, the 
Court remanded this matter to the Board for compliance with 
the instructions included in the November 2008 Joint Motion 
for Remand.  In light of the Joint Remand upon which the 
Court Order was based, the Board has described the issues as 
shown on the first page of this remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a).  
Provided that if there is only one such disability, it shall 
be ratable at 60 percent or more, and, if there are two or 
more disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  If a veteran fails to meet the applicable 
percentage standards provided in 38 C.F.R. § 4.16(a), an 
extra-schedular rating is for consideration where the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  See 
38 C.F.R. § 4.16(b).

Here, the only service-connected disability is anxiety, rated 
50 percent disabling.  Thus, the percentage criteria listed 
under 38 C.F.R. § 4.16(a) has not been met.  However, the 
Joint Remand is to the effect that the possibility of a total 
rating based on individual unemployability should be 
addressed.  In light of the circumstances, the Board believes 
another VA examination is appropriate.  If after examining 
the veteran, the RO determines that the percentage criteria 
listed under 38 C.F.R. § 4.16(a) still has not been met, the 
case should be forwarded to the Director, Compensation and 
Pension Service should be submitted to determine whether the 
veteran is unemployable by reason of his service-connected 
disability.  See 38 C.F.R. § 4.16(b).    
  
Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA medical examination to 
ascertain the severity of his service-
connected anxiety, and its impact on his 
ability to obtain and retain 
substantially gainful employment.  It is 
imperative that the claims file be made 
available to the examiner for review.  

All examination findings should be 
clearly reported to allow for application 
of VA's rating criteria for anxiety.

After reviewing the record and examining 
the veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the service-connected 
anxiety renders the veteran unable to 
secure and follow substantially gainful 
employment.

2.  After completion of the above, and 
any additional development deemed 
necessary by the RO, the RO should review 
the expanded record and determine whether 
entitlement to a higher schedular rating 
is warranted.  The RO should then submit 
the TDIU claim to the Director, 
Compensation and Pension Service for 
extraschedular consideration under 38 
C.F.R. § 4.16(b).  

3.  The veteran and his representative 
should then be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

